ITEMID: 001-93150
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: METZELE v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Gerhard Metzele, is a German national who was born in 1946 and lives in Bielefeld.
On 27 February 1996 the applicant brought proceedings before the Munich I Regional Court for compensation against the Deutsche Bahn (German Railways) company and applied for legal aid. He submitted that on 18 November 1994 his right leg was pinned by the closing doors of a train carriage of that company. The applicant, who already suffered from reduced mobility, claimed to have sustained serious physical injuries and damage to his mental health thereby.
On 17 September 1996 the Regional Court held a hearing.
On 4 October 1996 the Regional Court dismissed the applicant’s request to be sent train tickets in order to be able to attend another hearing. That decision was quashed on appeal.
On 21 January 1997 the Regional Court heard three witnesses.
On the Regional Court’s request of 21 February 1997, a Hungarian court heard another witness on commission on 27 January 1998.
On 12 May 1998 the Munich I Regional Court, having held another hearing, ordered the defendant to pay the applicant by way of compensation for non-pecuniary damage 500 Deutschmarks (DEM), representing 10% of the damages claimed. The remainder of the claim was not allowed as the applicant had been contributorily negligent. The defendant was also ordered to reimburse costs the applicant had incurred for a medical certificate (DEM 15). The court further declared that the defendant was to compensate the applicant for ten per cent of the future loss he would incur as a result of the accident on 18 November 1994 and dismissed the remainder of the applicant’s action.
On 24 July 1998 the applicant lodged an appeal against the judgment of the Munich I Regional Court, for which he submitted detailed reasons on 23 October 1998.
He was subsequently granted legal aid for counsel different from his representation at first instance. Legal aid was later extended to cover a change of legal aid lawyer.
On 14 February 2002 and on 7 March 2002 the applicant extended his initial action. He claimed the payment of further compensation for non-pecuniary damage as he was now obliged to use a wheelchair and suffered from allergies and asthma as a result of the accident.
On 15 March 2002 the Court of Appeal, having held a hearing, requested forensic expert E. to submit a report by consulting also an expert for accident analysis (S.) and a psychiatric expert, on the question whether the applicant had suffered the damage he now claimed through the accident on 18 November 1994. It refused to grant the applicant legal aid in respect of his additional claims.
On 15 August 2002 experts E., S. and P. submitted their report giving advice on accident analysis and informed the court that they were not in a position to give a psychiatric expert opinion.
On 22 January 2003 the Munich Court of Appeal ruled the applicant’s motion for bias against expert E. inadmissible as it had been lodged out of time.
On 24 January 2003, when the Court of Appeal also held a hearing, and on 17 February 2003 a different bench of the Court of Appeal dismissed motions for bias lodged by the applicant on 23 and 29 January 2003 and 8 February 2003 as ill-founded.
On 21 February 2003 the Court of Appeal appointed a psychiatric expert.
On 23 June 2003 and on 1 December 2003 the Court of Appeal dismissed repeated requests by the applicant for legal aid to mandate a new lawyer.
On 9 February 2004 the Court of Appeal dismissed another motion for bias lodged by the applicant on 18 December 2003.
As the applicant had repeatedly failed to attend examinations the dates of which had been fixed with the court-appointed psychiatric expert until 31 March 2004, the Court of Appeal decided not to consult that expert.
On 9 July 2004 the Munich Court of Appeal, having held another hearing, partly quashing the judgment of the Munich Regional Court, held that the defendant was to pay the applicant DEM 500 in compensation for non-pecuniary damage and dismissed the remainder of the applicant’s action. Contrary to the Regional Court’s view, the Court of Appeal, having regard to the report submitted by experts E., S. and P., found that the applicant had not been physically injured by the accident. The applicant’s numerous confused submissions had led the court to consider whether the applicant was mentally capable of involvement in proceedings. However, as he had refused to present himself for a psychiatric examination, the court was not able to come to any conclusions on the point. The court found that the applicant had failed to prove that the accident had any long-term consequences for his mental health. The Court of Appeal itself dismissed further motions for bias dated 24 February 2004 and 14 March 2004 as inadmissible, as they merely referred to the applicant’s previous motions which had already been rejected.
The judgment was served on the applicant’s recently appointed counsel on 14 October 2004.
On 11 January 2005 the Federal Court of Justice rejected the request of the applicant, represented by counsel, to be granted legal aid in order to lodge a complaint against the refusal to grant him leave to appeal on points of law. It found that the applicant’s complaint did not have sufficient prospects of success. On 28 February 2005 the Federal Court of Justice dismissed the applicant’s objection of 8 February 2005 to its decision of 11 January 2005.
On 10 May 2005 the Federal Court of Justice dismissed a complaint by the applicant about the refusal to grant him leave to appeal against the judgment of the Munich Court of Appeal. It found that the complaint was inadmissible as the applicant had failed to submit reasons for it within the statutory time-limit.
On 2 May 2005 and on 8 June 2005 the applicant lodged a complaint about the judgments of the Regional Court and the Court of Appeal and the three decisions of the Federal Court of Justice with the Federal Constitutional Court. He submitted, inter alia, that the civil proceedings had been unreasonably long and had been unfair for several reasons. In particular, the Court of Appeal and the Federal Court of Justice had refused to grant him legal aid. The Court of Appeal had further based its decision on a report which a partial expert had not drawn up in due form. Moreover, only his lawyer had received the summons for hearings and copies of the judgments.
On 1 July 2005 the Federal Constitutional Court declined to consider the applicant’s constitutional complaint (file no. 1 BvR 1301/05). It found, without giving further explanations, that the complaint was inadmissible.
The applicant received the decision on 10 July 2005.
